
	

114 HCON 80 IH: Expressing the sense of the Congress on Hunger in our Communities.
U.S. House of Representatives
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 80
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2015
			Ms. Adams (for herself, Ms. Fudge, Ms. Michelle Lujan Grisham of New Mexico, Ms. Jackson Lee, Ms. Norton, Mr. Ryan of Ohio, Mr. Nadler, and Mr. McGovern) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Agriculture and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress on Hunger in our Communities.
	
	
 Whereas, according to the United States Department of Agriculture, nationally 14 percent of households reported being food insecure, which equates to 1 in 7 households struggling to put safe and nutritious food on the table;
 Whereas, according to the United States Department of Agriculture, the States of Mississippi, Louisiana, West Virginia, Tennessee, Kentucky, Alabama, Arkansas, Montana, Maine, North Carolina, Ohio, Oklahoma, and Texas have food insecurity rates over 16 percent;
 Whereas, according to Feeding America, 21.4 percent of children in the United States did not have sufficient access to food at some point during the previous year;
 Whereas many families simply do not have adequate resources (from wages, Social Security and other retirement benefits, income supports, the supplemental nutrition assistance program (SNAP), and the special supplemental nutrition program for women, infants, and children (WIC)) to purchase enough food;
 Whereas income support programs such as Temporary Assistance for Needy Families (TANF), Unemployment Insurance, and Worker’s Compensation are inadequate and increasingly difficult to apply for and maintain benefits;
 Whereas, while the supplemental nutrition assistance program (SNAP) is critical in providing nutrition assistance to both working and non-working households by supplementing wages, Social Security benefits, or other sources of income, SNAP benefits just are not enough for most families to make it through the month;
 Whereas 1 of the factors contributing to food hardship is an individual living too far away from a grocery store or an affordable healthy-food retail outlet;
 Whereas community based organizations such as food banks and other nonprofit organizations have to operate the Child and Adult Care Food Program (CACFP) after school and the Summer Food Service Program (SFSP) during the summer, even though they are serving the same kids, often at the same sites, thereby compelling community-based organizations to use a duplicative administrative process to receive funding for both programs to serve the same group of children, increasing administrative costs on organizations with already limited resources;
 Whereas many low-income children struggle with hunger over the summer, but communities have limited ability to support them because of rigid program requirements that require kids to consume meals on-site; and
 Whereas food hardship rates are too high across the Nation: Now, therefore, be it  That—
 (1)the Congress should increase support for programs that will strengthen wages and move the Nation toward full employment, including in underserved areas;
 (2)Congressional funding for programs such as Unemployment Insurance, Temporary Assistance for Needy Families (TANF), refundable tax credits, and the supplemental nutrition assistance program (SNAP), should be increased;
 (3)the Congress should appropriate funds for the Department of Agriculture to operate and manage programs that are authorized as part of the Healthy Food Financing Initiative under Public Law 113–79, the Agricultural Act of 2014;
 (4)the Congress should permit nonprofit organizations that serve children through the Child and Adult Care Food Program and the Summer Food Service Program to operate 1 program year-round, eliminating duplicative administrative processes and aligning inconsistent program requirements; and
 (5)the on-site requirement for after-school and summer meals programs should be waived to allow communities to develop more effective ways to serve children outside of the school day, including by expanding current United States Department of Agriculture programs such as the Summer Electronic Benefits Transfer for Children demonstration.
			
